Citation Nr: 0923550	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-31 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for hepatitis C.

2.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for non-Hodgkin's lymphoma.  

3.  Entitlement to service connection for disability 
manifested by shortness of breath and fatigue.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran has been certified as having had active Army 
service from April 1979 to May 1982; and was ordered to 
active duty with OPERATION GARDEN PLOT with the Army National 
Guard (ANG) from May 1 to May 9, 1992 [at which time his DD 
Form 214 reflected that he had a total of 3 years and 28 days 
of prior active service, and 9 years, 11 months, and 9 days 
of prior inactive (ANG) service].  He also submitted 
documentation of having been on an active duty period in the 
ANG from February 1 to July 29, 2003.  He was born in 1959.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for hepatitis C and non-Hodgkin's 
lymphoma was denied in an April 2002 RO rating decision; the 
decision was not timely appealed, and became final.

2.  The evidence added to the record since the April 2002 
rating decision does not bear directly and substantially upon 
the issue of service connection for hepatitis C and/or non-
Hodgkin's lymphoma, and is, by itself or in conjunction with 
evidence previously assembled, not so significant that it 
must be considered in order to fairly decide the merits of 
these issues.

3.  The competent and probative evidence of record 
preponderates against the Veteran's current complaints of 
fatigue and shortness of breath being in any way associated 
with any period of service on any basis.



CONCLUSIONS OF LAW

1.  Evidence submitted since the April 2002 rating decision 
wherein the RO denied service connection for hepatitis C and 
non-Hodgkin's lymphoma is not new and material; thus, the 
claim is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2008).

2.  Chronic disability manifested by shortness of breath and 
fatigue is not of service origin on any premise.  38 U.S.C.A. 
§§ 101, 106, 1110, 1112, 1113, 1131, 5013, 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regard to all the current claims, clinical records have 
been attached to the claims file.  An SOC and SSOCs were 
issued and the requirements to support the claims were 
discussed at length.  In the aggregate, the Board finds that 
the RO has satisfied the duty to notify and assist under the 
VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  The Veteran was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  The Veteran has submitted 
additional data, and has indicated that he has no other 
information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the appellant has not demonstrated any 
prejudicial or harmful error in VCAA notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Shinseki v. Sanders, 
supra. 

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  In this case, any absence 
of information was harmless error and, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  New and Material Evidence:  Applicable Criteria

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making such a determination, 
the Board must look at all of the evidence submitted since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996). In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1990 decision, which included 
the last final adjudications which disallowed the Veteran's 
claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was filed since then, the new language of 38 C.F.R. § 
3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

III.  Service Connection:  Applicable Criteria 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as cancer manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).  That 
is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez 
v. West, 11 Vet. App. at 415, 419 (1998).

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform 
each year or in some cases, an initial period of six months 
for basic training.  It also includes periods, as in this 
case, of activation for a given stated limited program or 
operation.

ACDUTRA includes full-time duty with the Army National Guard 
of any State under sections 316, 502, 503, 504, or 505 of 
title 32, U.S.C.A., or the prior corresponding provisions of 
law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) 
(2008).  INACDUTRA includes service with the Army National 
Guard of any State (other than full-time duty) under section 
316, 502, 503, 504, or 505 of title 32, or the prior 
corresponding provisions of law.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation 
of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 
and 3.309 (presumption of service incurrence for certain 
disease) for the periods of ACDUTRA or INACDUTRA is not 
appropriate (although the citations above include both these 
and those which also reflect the Veteran's other period of 
active service).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The U.S. Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inccurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2008)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Service connection is also warranted for a disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.

Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead resulted from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011. 38 C.F.R. § 3.317(a)(1) 
(2008).  A "Persian Gulf Veteran" is one who served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  See 38 C.F.R. § 3.317(d).

There are three types of "qualifying chronic disabilities" 
for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed 
illness; (2) a medically unexplained chronic multi-symptom 
illness defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome); or (3) a diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C.A. 
1117(d) warrants a presumption of service-connection.

Although an undiagnosed illness or a medically unexplained 
chronic multi-symptom illness includes various signs or 
symptoms, 38 C.F.R. § 3.317 makes clear that there must be at 
least some objective evidence perceptible to an examining 
physician and other, non-medical factors that are capable of 
independent verification.  Moreover, an undiagnosed illness 
by definition is a condition that by history, physical 
examination, and laboratory tests cannot be attributed to a 
known clinical diagnosis.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not 
render medical conclusions, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); however, a lay statement may be made which 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence.  More recently, the 
U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

IV.  Factual Background and Analysis

A.  Hepatitis C and Non-Hodgkin's Lymphoma

The Veteran filed his initial claim for VA pension and/or 
compensation benefits in April 2000.  At that time he said 
that he had developed cancer while he was in the National 
Guard.  He also reported that he was currently being seen for 
hepatitis C at a stated private facility.  In an associated 
VA Form 21-526, he reported that he had been found to have 
cancer (lymphoma, non-Hodgkin's Stage II) in 1994, for which 
he had undergone radiation and chemotherapy; plus hepatitis 
C, for which he had been treated since 2000.

After being asked for further details with regard to his 
compensation claim, the Veteran submitted a VA Form 21-4142 
which referred to having been seen from 1993-1994 for 
alcoholism and drug abuse; in 1994 for cancer; and from April 
2000 to present for hepatitis and other disabilities 
including drug abuse, alcoholism, and schizophrenia.  In a 
subsequent VA Form 21-4138, he said that he had been sober 
since July 1998.  He said that he continued his treatment for 
hepatitis, which caused him to be fatigued a lot.

At the time of the VARO rating action in April 2002, of 
record were his service treatment records (STRs) as well as 
some post-service evaluations including from VA from July 
2000 to December 2001.  

The STRs show that he was given antabuse in 1981 to combat 
his alcohol problems.  He was seen for an acute alcohol 
episode in August 1981 at which time he gave a history of one 
earlier civilian conviction and four military Article 15's, 
as well as a prior history of amphetamines, barbiturates, 
hashish, and other cannabis sativa prior to service; and 
continued use of alcohol.  (A similar history which had added 
prior use of methaqualone had been given in July 1980).  On 
examination in August 1981, his liver was nonpalpable; a 
laboratory report dated in September showed normal liver 
levels with SGOT was 20, LDH was 141, Alkaline Phosphatase 
was 67 and Bilirubin was 0.5.  Service records show no 
evidence of cancer or hepatitis, or any disability involving 
shortness of breath or fatigue.

A report of an evaluation is of record from July 2000, 
undertaken as an administrative examination for entrance into 
the California ANG (in which the Veteran was said to wish to 
reenlist).  At that time, it was noted that in 1998 he had 
gone to a private facility where they had found that he had 
hepatitis C, serotype 3, for which he later commenced 
antiviral treatment with Interferon and Ribavirin.  He had 
completed the treatment in the prior year and said he had 
been pronounced cured.  He had never had symptoms and had 
never experienced clinical hepatitis.  He denied smoking or 
drinking.  On examination, there was no sign of hepatitis or 
any other liver disease.  He was noted to have two tattoos 
which were felt to possibly provide a basis for his hepatitis 
since he denied a use of using needles for dugs or having had 
any transfusions.  

VA evaluative records show a history of having been diagnosed 
with non-Hodgkin's lymphoma in late 1994.  A VA clinical 
report from April 2001 showed a diagnosis of hepatitis C, 
with risk factors being shown as tattoo (he had two, one from 
the 1980s and the other from the 1990's), some remote IV drug 
use and unprotected sex.  His symptoms included slight 
fatigue.  He was attending school, and said he had been about 
70 percent compliant with his hepatitis medications but would 
restart the regimen later.  It was reported that the 
treatment had been stopped after the first five months due to 
his severe fatigue, malaise, and shortness of breath.  He was 
now feeling generally well although he had some slight 
fatigue.  On examination his liver edge was palpable.  His 
treatment regimen was discussed in detail.

When seen by VA in May 2001, he had shown no evidence of the 
diagnosed non-Hodgkin's lymphoma, stage IIB, B-cell type, or 
any evidence of recurrence of his hepatitis.  Historically, 
he reported that when seen at the private facility in 1994, 
he had manifested symptoms to include neck swelling and 
shortness of breath, and had been found to have significant 
mediastinum lymphadenopathy.  He underwent shock chemotherapy 
and radiation.  He had been given Interferon and Ribavirin 
for his Hepatitis C.  There had been some persistent 
neuropathy since his chemotherapy and continued to have some 
fatigue.  He denied current shortness of breath.  He reported 
that he had a chronic alcohol use problem but had stopped 
three years before.  He reported getting a tattoo in 1995, 
and confirmed a short history of intravenous drug abuse but 
said he was no longer using.  It was noted that he had had no 
current cancer symptoms, and was five years out from that 
diagnosis; and given his normal examination and liver 
function tests, he was also now without hepatitis, although 
he continued seeing a gastroenterologist because of 
associated gastrointestinal symptoms.  

The April 2002 rating action held that the Veteran's non-
Hodgkin's lymphoma was first shown in 1994, which was 12 
years after his initial period of service and two years after 
his several days of service in May 1992; and that cancer was 
not shown in service or within any applicable presumptive 
period thereafter and was unrelated to anything in service.  
His hepatitis C was also noted to have been identified in 
2000 and was not shown to have been of service origin, could 
not be so presumed and was unrelated to anything in service, 
including on the basis of aggravation.  Parenthetically, in 
this regard, the Board would reiterate what was carefully 
explained to the Veteran in the August 2005 rating action and 
SSOC, namely that to grant service connection for something 
from a period of ACDUTRA (or ANG), the disease or injury must 
have been incurred during that period, not merely symptomatic 
of a progressive disease process such as cancer or hepatitis 
C, or merely diagnosed during that time absent anything to 
reflect actual incurrence therein.  The Veteran was informed 
of that decision in April 2002, and did not file timely 
appeal.  He endeavored to reopen his claim in March 2005.

The Veteran has submitted a copy of a Medical Retention for 
duty determination for the ANG, dated in December 2004-
January 2005 in which it was recorded that he had been placed 
in non-deployable status.  There are several documents in the 
file showing questions of readiness, and specifically that he 
was concerned that he be shown to be not deployable.  A 
private (civilian) physician's statement is of record to the 
ANG to the effect that he had easy fatigue, history of the 
non-Hodgkin's lymphoma and hepatitis, and had been treated 
for hypothyroidism.  A request had been made for such a 
determination in the Fall of 2004 when it had been noted by 
the State Surgeon that civilian assessments needed to be 
undertaken to evaluate him for hepatitis C, non-Hodgkin's 
lymphoma and shortness of breath and fatigue.  A document was 
received from the private facility wherein he had been seen 
for his cancer noting that he was followed at their oncology 
clinic and it was recommended that he be absolved from fire-
fighting duty as he had an increased risk of developing 
another malignancy.  He was given his options to include a 
fitness for duty evaluation and absent that, his separation 
from the ANG.  Various other documents were also submitted 
including medical reports showing that he was receiving 
supportive care in June 2004 for acute hepatitis, fatigue and 
malaise.

Subsequently, records were received from several private 
clinical evaluations in 2003 when he was experiencing fatigue 
and dyspnea on exertion.  In one such notation in April 2003, 
he was said to be then reiterating his desire for a letter 
precluding front-line placement.  

VA treatment records from early 2006 show respiratory 
complaints diagnosed as mild early right lower lobe 
pneumonia, for which he had treatment with some resolution.  

In analyzing the Veteran's claims, it is noted that he had 
active duty for a period that concluded in 1982, during which 
time there was no sign of any of the claimed disabilities.  
The records with regard to that period of time are 
essentially the same now as they were when the case was 
initially addressed by the VARO in 2002.  Between the time of 
his release from active duty in 1982 and ANG activation in 
1992, he developed hepatitis C which was in no way related to 
service.  There was no sign whatsoever of cancer, including 
non-Hodgkin's lymphoma, until 1994, which was two years after 
his ANG tour in OPERATION GARDEN PLOT (May 1 to May 9, 1992), 
and more than a decade after his period of active duty which 
concluded in 1982.  At the time of the 2002 decision, there 
was no medical substantiation or opinion associating either 
the hepatitis or cancer with service on any basis.  The fact 
that he has since had still another period of service in 
2003, without evidence of either disease changing in nature 
is new but not material evidence.

In that regard, it must be reiterated that while the 
appellant is competent to offer statements of first-hand 
knowledge that he experienced fatigue or shortness or breath 
(symptoms which began during his cancer and hepatitis C onset 
and care), as a lay person he is not competent to render a 
probative opinion on a medical matter, such as the onset of 
his disabilities or of medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").  

Since the 2002 VARO action, there has been additional 
evidence submitted, some of it new, e.g., relating to 
symptoms in 2003 and since, but none of it is, by itself or 
in conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of these issues.  Indeed, the Veteran had 
some service in 1993, and thereafter, he was seen for a 
variety of complaints and a verbalized desire not to be in a 
deployable situation from a medical standpoint.  This does 
not alter the basic facts involved, e.g., that neither his 
cancer nor his hepatitis C was the result of service on any 
occasion or on any basis.  

The additional evidence is not new and material, and the 
claim may not be reopened.

B.  "Shortness of Breath and Fatigue"

From the outset, the Board would note that in relationship to 
the provisions for service connection of undiagnosed 
illnesses which may include symptoms such as fatigue, etc., a 
Persian Gulf Veteran is one who served in the Southwest Asia 
theater of operations during the Persian Gulf War, which is 
not the case herein.

As for his claim for entitlement to service connection for 
disability claimed as fatigue and shortness of breath, these 
are basically symptoms rather than diagnoses.  They may or 
may not be related to either his cancer or hepatitis C, or 
more particularly, treatment for one or both of these (and, 
in fact, both symptoms recurrently appear in clinical records 
associated with such diagnoses and care therefor since 1994).  
Or, they may be due to his other problems such as 
hypothyroidism.  In any event, there are clear-cut signs of 
disability entities to which they may well be reasonably 
attributed as opposed to being undiagnosed illnesses.  And of 
course secondary service connection is not in order, since 
neither cancer nor hepatitis C is a service-connected 
disability.

Nonetheless, and while he has no current signs of cancer or 
active hepatitis C, the Veteran continues to complain of both 
fatigue and shortness of breath on occasion, more 
specifically when he was endeavoring to be found non-
deployable.  However, whatever they alternatively represent 
in the way of underlying disability, if anything, there is no 
sound medical basis for associating either with his multiple 
periods of service on any premise.  And while the Veteran is 
entitled to observe his symptoms, he is not qualified to 
provide the diagnosis and nexus so as to associate the 
symptoms with a disability for which service connection might 
be warranted.  In that regard, the evidence is not equivocal 
and a reasonable doubt is not raised to be resolved in his 
favor.


ORDER

New and material evidence has not been submitted to reopen 
the Veteran's claim for entitlement to service connection for 
hepatitis C; the appeal is denied.

New and material evidence has not been submitted to reopen 
the Veteran's claim for entitlement to service connection for 
non-Hodgkin's lymphoma; the appeal is denied.  

Service connection for disability manifested by shortness of 
breath and fatigue is denied. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


